DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/52021 have been fully considered but they are not persuasive. 
It is noted that the prior art rejection is based on the new 112 (b) rejection, and examiner is addressing the combination of references applied, and which has been maintained in this Office Action.  Applicant argues on pages 5-6:
“Mueller further fails to disclose means by which the first connection technology can selectively be connected to the second connection technology or to the converter second connection. As can be readily seen at Figures 1 and 4, the relays 402, 404 function in an additive function such that broadband data services are additionally provided to a subscriber line already provided with narrowband voice data”
Examiner respectfully disagrees.  Applicant has not submitted as to how the conclusion regarding “additive function” is being made.  Examiner submits it is an opinion of the applicant.  Based on the Fig 4 and related discussion, in Mueller ¶0024-¶0026, port A (subscriber) is connected directly to port B (to main cable), or to port D (second distribution matrix 106).  The exact recitation form ¶0026 is “The function of the crossover switching element 202 is to connect the subscriber connected to port A directly to port B to which the main cable 130 is connected or to connect said subscriber 
Applicant further argues on page 6:
“Accordingly, Mueller does not disclose means that enable for providing a subscriber line with a connection to a first service (via the first connection technology) or a second service (via the converter electrical connection), as required by the claims”.  
Examiner respectfully disagrees.  It is noted that claims does not require connection to a second service via the subscriber line, but to the converter second connection.  See lines 13-14 of claim 1.  The second connection refers to that for electrical lines, i.e. first service.  Hence applicant is arguing about limitations not presented in the claims.  This also raises 112 (b) rejections that has been addressed in this Office Action.  
In view of these reasons examiner maintains the prior art rejections of claims 1-4.
As noted above, new 112 (b) rejection has been further added to the amended claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the distribution frame device has means by which the first connection technology can selectively be connected to the second connection technology or to the converter second connection”.  This is confusing.  Examiner interprets the “converter second connection”, to be that for the electrical lines (see claim 1 lines 10-11), and second connection technology is also related to the electrical lines (see claim 1 line 5). It is understood what selective switching is done if they are related to same electrical lines.  Examiner interprets as --- wherein the distribution frame device has means by which the first connection technology can selectively be connected to the second connection technology or to the third connection technology ---.
Claims 2-10, depend on claim 1 and are rejected based on the dependency to a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 rejected under 35 U.S.C. 103 as being unpatentable over Mueller [US 20100020789 A1] in view of Meier [US 20060023756 A1].
As per claim 1, Mueller teaches a distribution frame device for communications and data technology (Mueller Fig 1)
for switching over at least one electrical subscriber line (Mueller Fig 1 item 120)
from a first service to a second service (Mueller Fig 1 services on items 140 and 130), 
the distribution frame device comprising:
 a first connection technology for electrical subscriber lines (Mueller Fig 1 connections to 108 from 120),
 a second connection technology for electrical lines of the first service (Mueller Fig 1 connections to 108 from 130) and
a third connection technology for optical fibres of the second service (Mueller Fig 1 connections to 108 from 140), and 
an active technology with at least one converter (Mueller ¶0023 “The DSLAM unit 112 and the broadband network in one embodiment can be connected, 140, via a fiber optic line” An optical converter is inherent for optical data on fiber 140 to electrical data on copper pair 120)
wherein the distribution frame device has means by which the first connection technology can selectively be connected to the second connection technology or to the third connection technology (Mueller Fig 1, Fig 4, ¶0024 “The switches allow for connection of port A to port B and connection of port C to port D (this is so called pass-through…. Alternatively the switches allow for connecting port A to port D and connecting port B to port C (this is so called crossover connection...”  Hence switching elements correspond to the equivalent structure for the claimed means.  See also ¶0026 as discussed in the response to arguments section 2 above).
Mueller does not expressly show converting optical signals into electrical signals and vice versa for the second service, wherein a connection for optical fibres and a connection for electrical lines are associated with the at least one converter.
Meier, in a similar field, teaches converting optical signals into electrical signals and vice versa for the second service, wherein a connection for optical fibres and a connection for electrical lines are associated with the at least one converter (Meier Fig 5, ¶0052, O/E for upstream and downstream).
As mentioned above, Mueller does not expressly show O/E.  Meir discloses O/E in a DSLAM device for coupling upstream and downstream signals.  Before the effective filing date of the claimed invention it would have been obvious ta a person of ordinary skill in the art ta modify apparatus in Mueller by integrating the O/E conversion. The motivation would be provide an aggregation device for high bandwidth upstream data /downstream data over the twisted pairs (Meier ¶0006).
As per claim 4, Mueller in view of Meier teaches claim 1 as discussed above.
Mueller in view of Meier teaches an enclosure for the distribution frame device (Mueller ¶0043).   Mueller in view of Meier does not expressly teach at least two enclosures, wherein the active technology is arranged in a first enclosure and the electrical connection technology for the subscribers is arranged in a second enclosure.  However, the enclosure for 100 is providing waterproofing to the components.  Before the effective filing date of the claimed invention, providing separate enclosures for the components would have been a design choice.  The functionality of one enclosure or separate enclosures for the components remain the same, i.e. waterproofing the components.  During design step, this choice is made on factors like size, shape, portability etc…

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Meier as applied to claim 1 above, and further in view of Ashton [US 20030123648 A1].
As per claim 2, Mueller in view of Meier teaches claim 1 as discussed above.
Mueller in view of Meier does not expressly teach wherein voltage is supplied to the active technology via the at least one electrical subscriber line, at least one of the electrical lines of the first service, or a separate cable (Examiner choses a separate cable).  
Ashton teaches wherein voltage is supplied to the active technology via a separate cable (Ashton Figs 4-5 item 21 coupled to DSLAM via a separate power cable.  See also ¶0023).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mueller in view of Meier by integrating remote power supply and cable as in Ashton.  The motivation would be to reduce the number of power sites the telephone communication company has to maintain (Ashton ¶0023). 

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Meier as applied to claim 1 above, and further in view of Cui [US 20110026930 A1].
As per claim 3, Mueller in view of Meier teaches claim 1 as discussed above.
Mueller in view of Meier does not expressly teach wherein the distribution frame device has at least one connection for an optical connection to a subscriber.  
Cui teaches wherein the distribution frame device has at least one connection for an optical connection to a subscriber (Cui Fig 4 item 408b).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mueller in view of Meier by integrating module as in Cui. The motivation would be to upgrade communication services in subscriber distribution areas (Cui ¶0001).

Status of claims 5-10
Claims 5-10 are only rejected under 112 (b).  No prior art rejections are being applied in the current Office Action.  In the current form, examiner does not find references / combinations of record teaching all limitations as recited in the claims.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793